Citation Nr: 9912999	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-29 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Roland Jefferson


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to August 1971.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
regional office (RO).

2.  The veteran's peripheral neuropathy has been connected by 
competent evidence to service.


CONCLUSION OF LAW

Peripheral neuropathy was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board of Veterans' Appeals (Board) finds initially that 
the claim for service connection for peripheral neuropathy as 
secondary to Agent Orange exposure is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the Board 
finds that the veteran has presented a claim which is 
plausible.  The Board also finds that the facts relevant to 
this issue have been developed to the extent possible and 
that the statutory obligation of the Department of Veterans 
Affairs (VA) to assist in the development of the claim is 
satisfied.  38 U.S.C.A. § 5107(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (1998), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (1998).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).

In addition, effective November 7, 1996, the VA included 
presumptive service connection for acute and subacute 
peripheral neuropathy under 38 C.F.R. § 3.309(e).  Pursuant 
to this amendment, note 2 has been added to 38 C.F.R. 
§ 3.309(e): "For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of onset."  
38 C.F.R. § 3.307(a)(6)(ii) was amended to provide a 1-year 
manifestation period from the date of the last exposure for 
acute and subacute peripheral neuropathy.

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and organic diseases of the nervous 
system become manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit in 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), determined 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) did not preclude a veteran 
from establishing service connection for a disease alleged to 
be due to radiation exposure with proof of actual direct 
causation.  Combee v. Brown, supra at 1039.  The rationale 
employed in Combee would also appear to apply to claims based 
on exposure to herbicide agents.  Under the United States 
Court of Appeals for the Federal Circuit's holding in Combee, 
the VA is required to consider, in addition to the statutory 
presumptions referable to herbicide exposure (including Agent 
Orange) diseases contained in § 3.309(e), whether the veteran 
would be entitled to service connection on a direct basis 
under 38 U.S.C.A. § 1110, or under the non-herbicide agent 
exposure presumptions contained in 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309(a) (1998).

Service medical records have been previously noted by the RO 
to reveal no findings or complaints with respect to 
peripheral neuropathy.  While service medical records were 
not contained within the claims file at the time of the 
review of this matter by the Board, since it has not been 
contended that these records reveal such findings or 
complaints, and since the Board has determined that service 
connection for this disability is warranted, the Board finds 
that the veteran is not prejudiced by the decision herein, 
and that remand for the purpose of locating these records 
prior to the promulgation of this decision is not necessary.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Similarly, 
while the Board has also not been able to locate the 
veteran's DD Form 214, since there has been no issue as to 
the veteran's Vietnam service, remand at this time for the 
purpose of locating this document is also unnecessary.  
Obviously, as soon as the claims file is returned to the RO, 
it is anticipated that the RO will take all reasonable steps 
to locate the missing records and associate those records 
with the claims folder.

Hospitalization records from Los Angeles County/University of 
Southern California Medical Center for the period of October 
to November 1983 reflect that the veteran received treatment 
for multiple fractures to both lower extremities.

A VA hospital summary for the period of December 1984 to May 
1985 indicates that the veteran was readmitted to this 
facility for derotation and osteotomy with plating of the 
left tibia in March 1985.  

Private medical examination in March 1987 revealed that the 
veteran reported a history of chronic impairment of the right 
upper extremity and lower extremities secondary to an 
automobile versus pedestrian accident in October 1983.  The 
veteran further reported that he sustained fractures to the 
right humerus and shoulder area, and tibula/fibula fractures 
bilaterally.  After several procedures to these areas, the 
veteran continued to have complaints regarding the right arm 
and shoulder, and residual shortening of the left leg.  A VA 
hospital summary for the period of October to November 1987 
reflects that the veteran had a history of alcohol abuse and 
had suffered some trauma to his right anterior tibial surface 
while getting onto a bus six weeks earlier.

A VA hospital summary from January 1988 reveals that the 
veteran was admitted for residual complaints related to the 
veteran's right shoulder.  A VA hospital summary for the 
period of October to November 1988 indicates that the veteran 
was admitted for alcohol and drug abuse, and that he had been 
receiving physical therapy for his previous injuries to the 
right shoulder and left leg.

VA medical examination in November 1989 revealed that the 
veteran's complaints included left lower extremity pain and 
numbness, indicated to be, in part, secondary to multiple 
fractures of the left tibia and fibula status postoperative 
(SPO) open reduction, internal fixation of the left 
tibia/fibula fractures secondary to a motor vehicle accident 
in 1983.  The veteran also complained of swelling of the 
lower left extremity and foot, a chronic left leg limp, and 
that the left leg was longer than his right.  The diagnosis 
included left leg discrepancy, left leg greater than the 
right, and history of compound/comminuted fracture of the 
left lower extremity tibula/fibula, SPO open reduction, 
internal fixation with moderate to severe flexion deficits in 
the knees bilaterally.

VA Agent Orange examination in September 1991 revealed that 
the extremities were without clubbing, cyanosis, and edema, 
and that there was scarring of the lower left extremity 
secondary to a motor vehicle compound fracture with severe 
pedal callusing noted bilaterally.  An undated letter from 
the VA, indicates that the veteran's Agent Orange examination 
revealed possible peripheral neuropathy and that to date, VA 
had recognized chloracne, soft tissue sarcomas and peripheral 
neuropathy as service connected based on exposure to dioxin 
in Agent Orange.  

A private medical report from neurologist Dr. C., dated in 
October 1991, reflects that examination at this time of the 
lower extremities showed decreased vibration in both feet and 
that deep tendon reflexes were diminished and were very 
difficult to obtain in the ankles.  Electromyogram (EMG) was 
noted to be essentially normal, but there was a lack of sural 
nerve action potentials.  The impression included peripheral 
neuropathy, precise cause unclear, probably multifactorial.  
Dr. C. further commented that the veteran's history of toxic 
exposure in Vietnam presumably might contribute to this, 
although alcohol abuse was noted as another possible 
contributor.

A private medical report from Dr. C., dated in February 1992, 
indicates that the veteran was again evaluated at this time 
for complaints of numbness and paresthesias in all limbs.  It 
was noted that in his previous letter of October 1991, Dr. C. 
had indicated that the veteran had a diffuse peripheral 
neuropathy documented on EMG-nerve conduction velocity (NCV).  
It was further noted that the veteran related that his 
numbness and paresthesias had persisted despite his 
discontinuance of alcohol over the previous four to five 
years, and that he believed that his symptoms had begun about 
22 years ago following exposure to Agent Orange in Vietnam.  
Examination at this time again showed diminution of deep 
tendon reflexes and decreased sensation in both feet.  Nerve 
conduction studies of the arms (only the legs had been done 
previously), indicated some reduction of sensory nerve action 
potentials of the median and ulnar nerves bilaterally, 
compatible with a previously diagnosed neuropathy; in 
general, however, neurophysiologic abnormalities in the arms 
were not as pronounced as noted in the legs.  

Dr. C. concluded that the veteran had a peripheral neuropathy 
and that the continuation of the symptoms despite 
discontinuation of alcohol and the veteran's report of onset 
22 year earlier, tended to lend more weight to the veteran's 
contention that toxic exposure might be one of the 
significant contributory factors to his neuropathy.  

A private medical report from Dr. O., dated in September 
1992, notes Dr. C.'s diagnosis of peripheral neuropathy and 
his opinion that the veteran's neuropathy could not be 
accounted for based on alcohol abuse alone.  Dr. O. went on 
to comment that the veteran's use of alcohol was related to 
his post-traumatic stress disorder (PTSD), and that it was 
therefore obvious that the VA was responsible for his 
multiple problems.  

A September 1992 letter from Dr. C. to Dr. O. indicates that 
Dr. C. recently saw Dr. O.'s note on the veteran dated in 
September 1992, and that he agreed with Dr. O.'s opinion that 
prior toxic exposure in Vietnam probably significantly 
contributed to the veteran's peripheral neuropathy.

A private medical report from Dr. J., dated in January 1993, 
indicates that in addition to certain psychiatric disorders 
for which he had been treating the veteran, the veteran 
exhibited neurological disease that was diagnosed as 
peripheral neuropathy.  Dr. J. went on to note that the 
veteran had been under the care of a neurologist who had 
verified this neurological diagnosis.  He also noted that the 
veteran had given a history of symptoms since service, and it 
was the doctor's opinion that the veteran's subsequent 
alcohol abuse had masked these symptoms until the use of 
alcohol was discontinued several years earlier.  Once the 
veteran discontinued the use of alcohol, Dr. J. opined that 
the veteran was able to recognize the same symptoms that he 
had experienced during his days of combat in Vietnam 
following his multiple episodes of Agent Orange exposure.

A private medical report from Dr. C., dated in February 1993, 
indicates that the veteran was reevaluated at this time 
complaining of subjective exacerbation of limb numbness, 
particularly in the legs, associated with paresthesias.  Dr. 
C. offered the opinion that the veteran had a diffuse 
peripheral neuropathy, most likely due to prior toxic 
exposure, and that subsequent and/or concurrent exposure to 
alcohol probably exacerbated the neuropathy.

A July 1993 private medical statement from Dr. D., the Chief 
of Neurosurgery at W. Hospital in Los Angeles, California, 
indicates that the veteran remained under this physician's 
care for neurological treatment and evaluation, and that he 
was in concurrence with the findings of Dr. C. that the 
veteran suffered from peripheral neuropathy, most likely due 
to toxic exposure from Agent Orange sustained while in 
Vietnam.  He also concurred with Dr. C. that this condition 
was exacerbated by subsequent exposure to alcohol.

A private medical report from Dr. J., dated in October 1993, 
reflects that the veteran had maintained his sobriety for the 
previous five years, but was increasingly troubled by his 
progressive peripheral neuropathy that was believed by 
neurologists to be related to his constant exposure in 
Vietnam to Agent Orange.

VA medical examination by a physician's assistant in October 
1993 revealed that the first diagnosis of peripheral 
neuropathy was by Dr. C. in 1990, and that the veteran 
reported that he first experienced numbness in the feet and 
hands while in Vietnam during the period of 1969 to 1970.  
Examination of the upper extremities revealed that vibratory 
sensation was decreased and sharp dull sensation was markedly 
decreased.  Examination of the lower extremities revealed 
that vibratory sensation and sharp dull sensation were 
markedly decreased.  The diagnosis was marked peripheral loss 
of sensation in the distal upper and lower extremities.  A VA 
physician then apparently reviewed the results of this 
examination and added an addendum it which it was indicated 
that it was not clinically possible to distinguish 
(etiologically) between alcohol induced peripheral neuropathy 
and that induced secondary to Agent Orange exposure.  He went 
on to indicate that the past medical history of alcoholism 
made that diagnostic entity much more likely to have caused 
this veteran's current complaints.

VA outpatient records reflect that in June 1995, examination 
revealed pain and swelling of the left leg.  The following 
day it was noted that the veteran had twisted his left ankle 
two days earlier.  In July 1995, examination indicated 
bilateral swelling of the lower extremities and the 
assessment was peripheral edema likely secondary to 
peripheral vascular disease.  

A private medical report from Dr. C., dated in June 1996, 
indicates that the veteran complained of persistent 
multifocal limb pains, worse in the leg, and leg numbness.  
EMG-NCV studies were interpreted to show no evidence of sural 
sensory nerve action potentials.  EMG in both lower 
extremities indicated decreased insertional activity.  It was 
Dr. C.'s opinion that the veteran continued to show both 
clinical and electrodiagnostic evidence of a diffuse moderate 
to moderately severe peripheral neuropathy.  

A February 1997 medical statement from Dr. C. indicates that 
the veteran returned to his office with persistent complaints 
related to his peripheral neuropathy, and that Dr. C. shared 
Dr. O.'s strong suspicions that the neuropathy was related to 
prior Agent Orange exposure.

At the veteran's hearing in December 1997, the veteran 
testified that he had two tours of duty in Vietnam, and that 
he was exposed to Agent Orange during his first tour of duty 
(transcript (T.) at pp. 1-5).  Dr. J., the veteran's 
psychiatrist, indicated that neurological examination had 
determined that the veteran had peripheral neuropathy and 
that he agreed that this was related to the veteran's 
exposure to Agent Orange in Vietnam (T. at pp. 6-7).  The 
veteran recalled receiving a settlement check with respect to 
a class action case that had been filed against Dow 
industries (T. at p. 9).  As a janitor for the city after the 
service, the veteran was only exposed to chemicals related to 
washing and waxing the floor, and stripping (T. at pp. 10-
11).


II.  Analysis

The Board has considered the evidence relevant to this claim, 
and initially notes that the first recorded manifestation of 
the veteran's peripheral neuropathy was beyond the one year 
following the veteran's discharge from service.  As was noted 
previously, effective November 7, 1996, the VA included 
presumptive service connection for acute and subacute 
peripheral neuropathy under 38 C.F.R. § 3.309(e).  However, 
pursuant to this amendment, note 2 was added to 38 C.F.R. 
§ 3.309(e) which defined acute and subacute peripheral 
neuropathy as transient peripheral neuropathy that appeared 
within weeks or months of exposure to a herbicide agent and 
resolved within two years of onset, and 38 C.F.R. 
§ 3.307(a)(6)(ii) was amended to provide a 1-year 
manifestation period from the date of the last exposure for 
acute and subacute peripheral neuropathy.  Thus, even 
assuming the veteran's last exposure to Agent Orange was the 
last day of active service in August 1971, since the 
veteran's first symptoms of peripheral neuropathy were not 
recorded with one year of that date, the Board finds that he 
is not entitled to presumptive service connection.

As was noted previously, however, pursuant to Combee v. 
Brown, supra, the VA is required to also consider whether the 
veteran would be entitled to service connection on a direct 
basis under 38 U.S.C.A. § 1110, or under the non-herbicide 
agent exposure presumptions contained in 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309(a).  In this regard, while the 
Board similarly finds insufficient evidence to warrant 
service connection on a presumptive basis for peripheral 
neuropathy as a disease of the nervous system under 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a), the Board 
finds that the issue of entitlement to service connection for 
this disorder on a direct basis requires further scrutiny.

First, the Board notes that there is recent evidence of a 
diagnosis of peripheral neuropathy and that current 
disability is therefore established.  The Board also notes 
the various medical opinions that have opined a relationship 
between the veteran's current peripheral neuropathy and his 
exposure to Agent Orange in service, which most notably 
include the February 1993 opinion of neurologist Dr. C. that 
the veteran had a diffuse peripheral neuropathy that was most 
likely due to prior toxic exposure, and the July 1993 opinion 
of neurosurgeon Dr. D. that the veteran's peripheral 
neuropathy was most likely due to toxic exposure from Agent 
Orange sustained while in Vietnam.  It is further noted that 
Dr. D. is the Chief of Neurosurgery at W. Hospital in Los 
Angeles, California, and that both of these physicians had 
clinically followed the veteran's condition.  In addition, 
Dr. J., a psychiatrist, shared the opinion of the veteran's 
neurologists that the veteran's current peripheral neuropathy 
was related to his exposure to Agent Orange in service.   The 
Board is not persuaded that the opinion of Dr. J. is entitled 
to remotely as much weight as those of the neurologists of 
record, whose specialty is clearly relevant to this case.

Moreover, while the October 1993 VA examiner opined that it 
was not clinically possible to distinguish (etiologically) 
between alcohol induced peripheral neuropathy and that 
induced secondary to Agent Orange exposure, and went on to 
indicate that the past medical history of alcoholism made 
that diagnostic entity much more likely to have caused this 
veteran's current complaints, this opinion was apparently 
based on the findings obtained by a physician's assistant and 
there is no indication in the record that this physician was 
a neurologist.  It is also noted that the opinion that 
alcoholism was more likely related to the veteran's current 
complaints would seem to be without foundation in view of the 
examiner's initial opinion that it was not clinically 
possible to distinguish between alcohol induced peripheral 
neuropathy and that which is induced as secondary to Agent 
Orange exposure.  Consequently, the Board finds that the 
conclusions of the VA physician contained in the written 
addendum to the findings of the VA physician's assistant in 
October 1993 should be accorded less weight that the 
neurological opinions noted above.  Thus, the Board finds 
that although the veteran's peripheral neuropathy is not the 
type of disability that warrants presumptive service 
connection under 38 C.F.R. § 3.309, there has been a finding 
of current disability which has been independently linked by 
competent physicians to the veteran's Agent Orange exposure 
in service under Combee v. Brown, supra.

The Board further observes that the veteran's in-service 
Agent Orange exposure is conceded by way of his own testimony 
and his service in Vietnam.  Because the veteran was exposed 
to Agent Orange in service which has been connected to the 
post-service peripheral neuropathy by competent medical 
opinion which should be accorded far more weight than the 
findings and opinions of the VA physician's assistant and 
reviewing examiner for the reasons note above, and peripheral 
neuropathy has specifically been found by medical evidence to 
be consistent with exposure to toxins in service, with the 
resolution of doubt in favor of the veteran, it is the 
judgment of the Board that his current peripheral neuropathy 
is of service origin.  Accordingly, service connection must 
be granted for the veteran's peripheral neuropathy.


ORDER

The claim for service connection for peripheral neuropathy is 
granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

